Case 5:20-cv-01390-ODW-MRW Document 10 Filed 09/15/20 Page 1of1 Page ID #:60

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. ED CV 20-1390 ODW (MRW) Date September 15, 2020
Title Zerisenay v. United States
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge

Veronica Piper n/a

Deputy Clerk Court Reporter / Recorder

Attorneys for Petitioner: Attorneys for Respondent:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: DISMISSAL
1. The government filed a notice indicating that federal immigration authorities

“cancelled the immigration detainer” for Petitioner. (Docket # 9-1 at 2.) Although
Petitioner remains in federal prison serving a sentence from his previous criminal
conviction, the government informs the Court that “there are no outstanding immigration
detainers related to” Petitioner and that his removal from the United States “is not
imminent.” (Id.) From this, the government suggests that Petitioner’s current habeas
action is moot. (Docket # 9 at 1.)

2. That sounds right. Therefore, Petitioner is ORDERED to show cause why
this action should not be dismissed as moot — because Petitioner got the relief he
requested. If Petitioner disagrees, his response to this order will be due by October 12.

3. Alternatively, Petitioner may voluntarily dismiss the action without further
consequence.

Failure to comply with this order will result in a recommendation that the
action be dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied
Underwriters, Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
